              Case 2:10-cr-00328-JCC Document 446 Filed 03/29/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR10-0328-JCC
10                              Plaintiff,                     ORDER
11          v.

12   RONALD BREKKE,

13                              Defendant.
14

15          This matter comes before the Court on remand from the United States Court of Appeals
16   for the Ninth Circuit (Dkt. No. 445). The Court of Appeals has directed this Court to grant or
17   deny a certificate of appealability for the Court’s orders (Dkt. Nos. 440, 442) entered on January
18   20, 2021, and February 23, 2021. (Id.)
19          To obtain a certificate of appealability, a petitioner must make a “substantial showing of
20   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard
21   by demonstrating that jurists of reason could disagree with the district court’s resolution of his
22   constitutional claims or that jurists could conclude the issues presented are adequate to deserve
23   encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
24          Mr. Brekke was convicted in 2012 of one count of conspiracy to commit theft of public
25   money and three counts of wire fraud. (Dkt. Nos. 213, 294.) His convictions were affirmed on
26   direct appeal. (Dkt. Nos. 317, 318.) Mr. Brekke later filed a 28 U.S.C. § 2255 petition, which the


     ORDER
     CR10-0328-JCC
     PAGE - 1
              Case 2:10-cr-00328-JCC Document 446 Filed 03/29/21 Page 2 of 2




 1   Court dismissed with prejudice. Ronald Brekke v. United States of America, Case No. C14-1354-

 2   JCC, Dkt. Nos. 8, 31 (W.D. Wash. 2014).

 3          The Court’s orders now at issue stem from Mr. Brekke’s filing of two motions asking the

 4   Court to find that his judgment of conviction was void ab initio. (Dkt. Nos. 434, 437.) In the

 5   motions, he asserts that his convictions should be set aside and he should be released from

 6   confinement because the judgment of conviction was void for lack of subject matter jurisdiction,

 7   fraud on the Court, and Sixth Amendment violations. (Id.) He also asked the undersigned to

 8   recuse himself from hearing the motions. (Dkt. No. 434 at 52.)

 9          The Court issued an order on January 20, 2021, denying Mr. Brekke’s request for recusal

10   because Mr. Brekke did not identify any reason why the undersigned’s impartiality could

11   reasonably be questioned. (Dkt. No. 440.) The Court also denied Mr. Brekke’s motions for relief

12   from a void judgment, finding that because he was attacking the validity of his criminal

13   conviction, his motions constituted an unauthorized successive § 2255 petition. (Id.) Mr. Brekke

14   filed a motion for reconsideration (Dkt. No. 441), which the Court denied on February 23, 2021

15   (Dkt. No. 442). In this Court’s opinion, any reasonable jurist would reach the same conclusion

16   and deny Mr. Brekke’s motions.

17          Accordingly, the Court DECLINES to issue a certificate of appealability in this case. The

18   Court DIRECTS the Clerk to forward the following documents to the United States Court of
19   Appeals for the Ninth Circuit: Mr. Brekke’s case file with the notice of appeal, the Court’s final

20   orders, and this order.

21          DATED this 29th day of March 2021.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     CR10-0328-JCC
     PAGE - 2
